Citation Nr: 9925673	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  97-21 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to benefits, under the provisions of 38 U.S.C.A. 
§ 1151, for a renal disorder and other disability claimed to 
have resulted from treatment of an abdominal aortic aneurysm.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1942 to 
October 1945.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a VARO consists of a 
Notice of Disagreement (NOD) in writing received within one 
year of the decision being appealed and, after a Statement of 
the Case (SOC) has been furnished, a substantive appeal (VA 
Form 9) received within 60 days of the issuance of the 
Statement of the Case or within the remainder of the one-year 
period following notification of the decision being appealed.

The present appeal arises from a February 1997 rating 
decision, in which the RO denied the veteran's claim of 
entitlement to benefits under 38 U.S.C.A. § 1151 for an 
abdominal aortic aneurysm (AAA) and resulting disabilities, 
claimed to have resulted from the failure to properly 
diagnosis and treat the aneurysm in a timely fashion.  The 
veteran filed an NOD in March 1997, and an SOC was issued by 
the RO in June 1997.  In June 1997, the veteran filed a 
substantive appeal.  While the veteran initially requested a 
hearing before the Board, records on file show that he 
canceled this hearing in July 1998. 

The Board notes that the 1997 surgery repaired the veteran's 
AAA, and therefore that disorder itself no longer exists.  
Accordingly, the Board has recharacterized the issue, as 
stated above, in order to more accurately reflect the 
disability for which the veteran seeks benefits.

FINDINGS OF FACT

1. All evidence necessary to an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran was diagnosed with an abdominal aortic 
aneurysm at the VA Medical Center (VAMC) in Salem, VA, in 
May 1995.  

3. The veteran received treatment and consultation regarding 
his AAA and other problems through September 1995.

4. An operation to correct the AAA was performed at the VAMC 
in Richmond, VA, in September 1995.

5. Following the surgery on the aneurysm, the veteran 
suffered from a renal disorder and other medical 
difficulties.

6. The veteran has not submitted competent evidence to show 
that he has any additional disability as a result of VA's 
diagnosis and/or treatment of his AAA.


CONCLUSION OF LAW

The veteran's claim for benefits for a renal disorder and/or 
other disability incurred coincident with the diagnosis and 
treatment of an abdominal aortic aneurysm, under the 
provisions of 38 U.S.C.A. § 1151, is not well grounded.  
38 U.S.C.A. §§ 1151, 5107(a) (West 1991); 38 C.F.R. § 3.358 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

Records show that the veteran left service in October 1945 
following a left shoulder dislocation.   The file contains no 
indication that the veteran had any problems with his 
vascular system during service or for many years thereafter.

On VA examination in November 1982, it was noted that X-rays 
revealed calcification on the walls of the abdominal aorta.  

Records indicate that the veteran was admitted to the VAMC in 
Richmond, VA, in April 1985 for syncope, and again in July 
1986 for seizures.  In February 1991, he was admitted to the 
VAMC in Salem, VA, for treatment for a cerebral vascular 
accident (CVA). 

Private records dated from March 1991 document treatment with 
J.W. Forbes, III, M.D., for problems following a stroke.  The 
symptoms, which included right hemiparesis and speech 
problems, reportedly cleared, leaving minimal residual right 
sided weakness.  In a September 1991 record, it was noted 
that the veteran had a history of peripheral vascular disease 
(PVD), coronary artery disease (CAD), and CVA.  It was 
reported that the veteran stated he had had some Doppler 
studies performed at the VA hospital and that he thought he 
had a blockage in his left leg.  Physical examination 
revealed claudication with walking, and the assessment 
included possible vascular disease.  The veteran was 
encouraged to follow up with VA for catheterization study.   

Records from the VAMC at Salem indicate that the veteran was 
treated at the outpatient treatment clinic in January 1995, 
for a history of left leg claudication with increasing 
symptoms including complaints of left hip and flank pain.  
Reported history included hypertension, peptic ulcer 
disorder, CVA times three, and CAD.  The impression included 
hypertension, left leg claudication, and indigestion.  A 
February 1995 record from the surgical clinic noted that the 
veteran had a history of claudication and no femoral pulse.  
He was transferred to neurology, where the physician was 
asked to rule in or out sciatica before consideration of a 
femoral bypass.  X-rays of the hip showed mild bilateral 
common femoral artery calcification.  The impression included 
PVD, left leg arterial blockage, and intermittent 
claudication.  

In an April 1995 letter, the Dr. Forbes reported that the 
veteran had suffered a CVA in 1991, and that it had resolved 
completely and left no residuals.

Additional records from the Salem VAMC indicate that, in May 
1995, the veteran reported complaints of an umbilical hernia, 
left leg pain from the left side and hip radiating down the 
posterior thigh into the calf, and an area of swelling in the 
left testicle.  The assessment included PVD and AAA noted on 
CT of the lumbar spine. Abdominal ultrasound was suggested.  
A progress note dated June 6, 1995, indicated that the 
veteran should be scheduled for an abdominal ultrasound to 
rule out AAA.  A June 12, 1995, record showed that the 
veteran reported new complaints of a "mini" stroke 
resulting in numbness and weakness.  It was noted that an 
ultrasound had been ordered for the possible AAA.  On a 
record dated June 26, 1995, it was reported that the veteran 
underwent additional testing, that options were discussed, 
and that the veteran declined angioplasty.  It was noted that 
he was advised to discuss the abdominal aorta ultrasound 
results with "PCTB."  The AAA was discussed with the 
veteran, and he was cautioned to avoid strenuous activity.  
An appointment was made with the surgical clinic, for July 3, 
1995.  A surgical clinic record dated on July 3, 1995, 
indicates that the veteran was seen for evaluation of his 
AAA.  A prior medical history was reported, and complaints of 
abdominal pain were noted.  Following physical examination, 
the assessment and plan included AAA with follow-up in four 
months, at which time the veteran was to report to ultrasound 
to check the size of his AAA.  

Records apparently from the VAMC in Richmond, dated August 1, 
1995, indicate that the veteran was seen for complaints of 
having problems with his AAA "coming out off and on over the 
past week."  It was noted that he was being followed at the 
Salem VAMC but desired to have his care switched to 
"McGuire" (the Richmond VAMC).  The report indicates that 
the veteran had a history of CVA's, an AAA that was 
reportedly seven centimeters, hypertension, claudication, and 
carotid stenosis.  No records were available for review.  It 
was noted that he complained that his abdominal wall had been 
pushing out for the past week, and that he was worried his 
AAA was going to burst.  The assessment was ventral hernia, 
and the veteran was scheduled for follow-up in general 
surgery.

Records from the Richmond VAMC, dated August 21, 1995, 
indicate that the veteran was seen for complaints of 
abdominal ventral hernia.  Prior medical history was noted to 
include an AAA, which Ultrasound at the Salem facility 
reportedly had told the veteran was 7 cm.  Physical 
examination revealed a large ventral diastosis with no bowel 
hernia noted.  It was minimally tender to palpation and 
reducible with abdominal pressure.  The plan included 
vascular surgery consultation as soon as possible, and all 
medical records were ordered from Salem.  On a record dated 
August 24, 1995, it was noted that the veteran was being 
treated at Salem but preferred the care in Richmond.  A 
questionable seven-centimeter AAA was reported.

A VA discharge summary indicates that the veteran was 
hospitalized in September 1995 with a history of PVD, 
hypertension, status-post CVA times three, a history of 
myocardial infarction times two, and 70 percent stenosis of 
his left internal carotid artery.  He presented with a 
previously diagnosed seven-centimeter AAA and a history of 
bilateral lower extremity intermittent claudication.  Past 
medical history also was also reported to include hiatal 
hernia, history of gastric ulceration, degenerative joint 
disease, and chronic obstructive pulmonary disease (COPD).  
The veteran underwent vascular surgery including an 
aortoiliac and aorta left femoral bypass graft to repair the 
AAA, which measured six centimeters by six centimeters.  The 
postoperative course was noted to be complicated by acute 
renal failure with secondary severe pulmonary edema requiring 
intubation for an extended period of time.  The veteran was 
discharged in October 1995 in stable yet improved condition.  
Clinical records of the veteran's post-surgical treatment are 
on file.  These include records of treatment for pleural 
effusion, renal failure, and pneumonia. 

Numerous records detail the veteran's follow-up treatment at 
the VAMC in Richmond through December 1995.  Diagnoses 
included pneumonia and renal failure after repair of 
abdominal aortic aneurysm.  Slow improvement was noted.

In December 1995, the veteran submitted a claim for "service 
connection" for an aneurysm and resulting disabilities 
incurred as the proximate result of what he characterized as 
negligent treatment at the VAMC in Salem, VA.  In his 
statement, the veteran reported that he had gone to the Salem 
VAMC several times between June and August 1995, and that the 
physicians there had failed to properly examine him to 
discover the aneurysm and its severity.  The veteran went on 
to state that, when he visited the VAMC in Richmond in August 
1995, the problem was discovered and action was taken.  The 
veteran has asserted that, because the Salem VAMC was 
negligent in treating him, the vascular surgery was delayed, 
causing additional damage from which he will not make a full 
recovery.

January 1996 records from the Augusta Medical Center indicate 
that the veteran was admitted for treatment for renal failure 
with congestive heart failure (CHF), pneumonia, and status 
post aortic aneurysm repair.  The impression was impending 
renal failure with congestive heart failure, pneumonia, 
hypertension with supraventricular tachycardia, and 
hypoxemia.  A Cardiology report indicated that the veteran 
had multiple medical problems including increased blood 
pressure, PVD, status post AAA repair, fem-fem bypass graft, 
renal insufficiency, and COPD with pneumonia complicated by 
CHF and supraventricular tachycardia (SVT).  A nephrology 
consultation report listed each of the numerous problems and 
discussed the veteran's prospects.  

In a January 1996 letter from C.H. Brooks, M.D., it was noted 
that the veteran had developed dialysis-dependent renal 
failure secondary to ischemic renal disease/nephrosclerosis, 
requiring in-center hemodialysis three times per week.

Outpatient treatment records from the Richmond VAMC dated 
through May 1996 detail the veteran's course of follow-up 
treatment, including dialysis.  These records note problems 
including chronic renal insufficiency (CRI), renal failure, 
acute renal failure secondary to sepsis, questionable athero-
emboli, and Pseudomonas pneumonia.

In statements dated in February 1997, the veteran reported 
that, while he went to the Salem VAMC seven times in a month 
and a half with complaints regarding his stomach, they kept 
treating him for his leg.  He noted that he seldom saw 
doctors, only interns.  He stated that, when they finally 
performed a Doppler in June or July 1995, the person 
performing the Doppler pressed extremely hard on his stomach 
and told him that he had an aneurysm.  He reported that, when 
he got home, he noted that his stomach popped way up.  He 
indicated that this scared him a great deal because he 
thought the aneurysm had burst.  He further stated that, 
since the physicians at the Salem VAMC would not see him 
again until November 6, he decided to go to McGuire (Richmond 
VAMC).  He stated that, after he transferred to the Richmond 
VAMC, they operated immediately.  The veteran reported that 
the physicians there told him that the physicians at the 
Salem VAMC should have already operated and should not have 
let the aneurysm get as large as it had.  He asserted that 
they should have operated at Salem when the aneurysm was 
three to four centimeters instead of allowing it to grow to 
seven centimeters.  He essentially contended that the delay 
by the Salem VAMC had allowed the aneurysm to grow larger, 
which led to complications during the surgery and resulted in 
post-surgical problems.  Specifically, he attributed his 
current kidney problems, experienced since the surgery, to 
the lack of timely treatment by the Salem VAMC.  The veteran 
also noted that he was told that he had a hernia besides the 
aneurysm.  He has indicated that he believed the person doing 
the Doppler in Salem caused his ventral hernia. 

On his July 1997 VA Form 9, the veteran asserted his claim 
with a slightly different account of the facts.  He indicated 
that he went to the Salem VAMC many times from January 1995 
through June 1995.  He stated that, while a Doppler was 
performed in June 1995, he was never told the results.  He 
reported that it was not until later that he learned the 
aneurysm had grown to 6 centimeters.  He noted that, instead 
of scheduling him for surgery, the Salem VAMC scheduled him 
for an appointment in November.  He indicated that he had 
severe stomach pains while near Charlottesville, VA, and that 
he went to the VAMC in Richmond because it was closer.  He 
further stated that, after some delay in transferring medical 
records from Salem, he underwent the surgery on September 20, 
1995.  The veteran stated that by then, too much damage had 
been done by the aneurysm, and he was left with chronic renal 
failure necessitating dialysis.

In a March 1998 VA Form 1-646 (Statement of Accredited 
Representation in Appealed Case), the veteran's service 
representative indicated that the veteran's AAA was estimated 
to be seven centimeters by August 1995.  He reported that the 
size of the aneurysm was important, and referred to a medical 
treatise, the Merck Manual of Diagnosis and Therapy, for the 
proposition that rupture is uncommon when the aneurysm is 
less than five centimeters wide but is dramatically more 
common in aneurysms greater than six centimeters.  He also 
quoted the Merck Manual in stating that elective surgical 
repair is usually recommended for all aneurysms greater than 
six centimeters unless there is a major contraindication to 
surgery.  The representative asserted that the veteran 
developed complications from the vascular surgery, including 
renal failure.  He supported the veteran's contention that 
the delay in the surgery, caused by the Salem VAMC, allowed 
for enlargement of the AAA, which complicated the surgery and 
resulted in numerous disorders including renal failure.

II.  Analysis

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (1998).

We note that the veteran's appeal derives from his December 
1995 claim, in which he appeared to seek "service 
connection" in this matter.  The Board recognizes that, 
since the statute and regulations clearly provide that 
benefits under section 1151 are paid "as if" the disability 
involved were service-connected, the veteran is not herein 
claiming that his present disability is actually service-
connected, i.e., that it was incurred in or aggravated during 
his active service in the 1940's.  Rather, he essentially 
contends that his claimed disabilities are the post-operative 
residuals of the failure of VA to properly diagnosis and 
treat the aneurysm in a timely fashion.

The pertinent regulations provide that, in determining 
whether additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1998).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the veteran's claim for benefits under 
section 1151 was filed in December 1995.  Therefore, under 
the statute and the opinion of the General Counsel cited 
above, this claim has been adjudicated by the RO, and is 
being reviewed by the Board, under the version of 38 U.S.C.A. 
§ 1151 extant before the enactment of the statutory 
amendment, as interpreted in the Gardner decisions, supra, 
and under the interim rule issued by the Secretary on March 
16, 1995, and adopted as a final regulation on May 23, 1996.  
Thus, neither VA fault nor an event not reasonably 
foreseeable would be required for this claim to be granted.

However, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  Thus, the threshold question for any 
claim, including one filed under the provisions of 
38 U.S.C.A. § 1151, is whether the claimant has presented a 
well-grounded claim.  See Elkins v. West, 12 Vet.App. 209, 
213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well 
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  The evidence the claimant must provide 
must be sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Lathan v. 
Brown, 7 Vet.App. 359 (1995).  Where the determinative issue 
is factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Appeals for Veterans Claims has recently held 
that the requirements for a well-grounded claim under section 
1151 are, paralleling those generally set forth for 
establishing other service-connection claims, as follows:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of a disease or injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and
(3) medical evidence of a nexus (i.e., a link or a 
connection) between that asserted injury or disease and the 
current disability.  In addition, the Court has determined 
that an appellant's claim would also generally be well 
grounded, with respect to the continuity-of-symptomatology 
analysis under 38 C.F.R. § 3.303(b), if he or she submitted 
evidence of each of the following:  (a) evidence that a 
condition was "noted" during his/her VA hospitalization or 
treatment; (b) evidence showing continuity of symptomatology 
following such hospitalization or treatment; and
(c) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-
hospitalization/treatment symptomatology.  See Jones v. West, 
___Vet.App. ___, No. 98-664, slip op. at 5-6 (July 7, 1999).  
Thus, a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability that resulted from VA hospitalization 
or medical or surgical treatment.  

A review of the evidence reflects that the veteran suffered 
numerous problems, including renal failure, after undergoing 
surgery to repair an AAA performed at the VAMC in Richmond in 
September 1995.  The veteran contends, with the support of 
his representative, that his current problems are directly 
due to a pre-surgery increase in the severity of his AAA 
which he asserts occurred because the surgery was delayed as 
the result of the failure of the Salem VAMC to properly 
diagnosis the nature and severity of the aneurysm.  While the 
veteran has not specifically listed each disorder that he 
alleges to be involved in this claim, records on file appear 
to indicate that he had kidney failure after his surgery and 
that he continues to have a kidney problem which results in 
the need for dialysis.  

There does not appear to be any doubt that the veteran 
developed a chronic disability, including renal failure, 
coincident with his surgery to treat his AAA.  However, as 
clearly provided by law, any additional disability identified 
after hospitalization or medical or surgical treatment by VA 
must be shown to have actually resulted therefrom in order to 
be compensable under section 1151.  We must, therefore, look 
for evidence to satisfy this causation requirement, and, 
because the issue in this case goes to specific assertions of 
medical cause-and-effect, a nexus between the VA health care 
and the claimed disability must be supported by medical (not 
lay) evidence.

Upon careful review of this case, the Board finds that the 
veteran has not submitted competent medical evidence of a 
nexus between any current disorder and an alleged injury 
suffered due to the failure of the VA to properly diagnose 
and treat his disorder in a timely fashion.  The record does 
not contain medical evidence unequivocally indicating that 
the veteran's AAA increased in size from the time it was 
first noted in May 1995 and the date of the operation in 
September 1995.  Even if the AAA did enlarge during that 
period, there is no medical opinion on file supporting the 
assertion that the surgery should have been performed earlier 
than September 1995.  While the veteran has asserted that 
physicians at the Richmond VAMC told him that he should have 
had the operation earlier, he has provided no specific 
information in this regard, and there is no evidence of such 
a medical opinion on file.  Moreover, even assuming, 
arguendo, that his AAA condition was aggravated by some delay 
in the date of his operation caused by the Salem VAMC, the 
veteran has not submitted any medical evidence indicating 
that an aggravated AAA condition caused complications during 
the operation or that these alleged complications did, in 
fact, result in his current disability.  In sum, the there is 
no competent medical evidence on file indicating that the 
veteran's kidney disorder, or any other current problem, is 
causally connected to an undocumented increase in the 
severity of his AAA, which may have occurred because of an 
alleged delay in scheduling surgery.

As noted above, a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 must be supported by medical evidence of a 
nexus (i.e., a link or a connection) between that asserted 
injury or disease (which in this case was aggravation of the 
AAA due to delay in surgery) and the current disability.  In 
this instance, while the evidence reflects that the veteran 
has a current kidney disorder, the evidence fails to connect 
this disorder, or any other current problem, to the alleged 
aggravation of the AAA.  Without medical evidence showing 
that the AAA became more severe during the time between 
diagnosis and surgery, and thereby caused complications 
during the surgery, leading to his current problems, the 
veteran has not submitted a well grounded claim for benefits 
under 38 U.S.C.A. § 1151.

While the Board does not doubt the sincerity of the veteran's 
contention that inactivity by the VAMC in Salem resulted in 
disorders such as his current kidney problem, we note that he 
does not meet the burden of presenting evidence of a well-
grounded claim under section 1151 merely by presenting his 
own assertions, or those of his representative on his behalf, 
because, as lay persons, they are not competent to offer 
medical opinions.  See Bostain v. West, 11 Vet.App. 124, 127 
(1998).  See also Carbino v. Gober, 10 Vet.App. 507, 510 
(1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Similarly, the Board is not competent to resolve medical 
issues, such as causation and nexus, without a solid 
foundation in the record, grounded in medical evidence.  See 
Rucker v. Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet.App. 213 (1992).  Thus, where, as here, the 
appellant has failed to submit medical evidence to well 
ground the claim, we may not resort to speculation as to the 
medical issues presented.

The veteran's representative's reference to the Merck Manual 
likewise fails to establish well-groundedness.  Substantial 
judicial authority has addressed the relevance of medical 
treatise evidence in this regard.  Essentially, although such 
evidence might be useful when combined with an opinion of a 
medical professional, or might discuss generic relationships 
with a degree of certainty sufficient to establish a medical 
nexus under the facts of a specific case, the general rule is 
that "an attempt to establish a medical nexus to a disease 
or injury solely by generic information in a medical journal 
or treatise 'is too general and inconclusive' to well ground 
a claim."  Mattern v. West, 12 Vet.App. 222, 229 (1999) 
(citing cases).  Here, the reference to the Merck Manual, 
without supporting interpretation by a physician and without 
a specific relationship to the facts of this case, does not 
render the claim well grounded.  The representative cited to 
the Manual to show the rupture risk associated with an AAA of 
a certain size; yet, in this case, rupture did not occur.  
Then, he relied upon the Manual to show that elective surgery 
is indicated for an AAA greater than 6 cm; in fact, in this 
case, that surgery was performed.  Thus, the Merck citation 
does not go to basic issues in this case.

The Board appreciates the representative's vigorous advocacy 
on behalf of the veteran, but, as discussed above, what is 
lacking is medical evidence that any additional disability 
following the aneurysm surgery actually resulted from that 
surgery.  The representative baldly stated that "the renal 
failure was immediately following his surgery and there is no 
medical evidence to disassociate the two."  That statement 
assumes a cause-and-effect relationship merely based upon the 
sequence of events, committing the classic logical fallacy of 
post hoc ergo propter hoc (if something happened after 
something else, it must have been caused by it).  Again, as 
we have noted above, a claimant for VA benefits must present 
a well-grounded claim by submitting competent evidence, not 
mere surmise.  See Morton v. West, ___Vet.App. ___, No. 96-
1517, slip op. at 5 (July 14, 1999) (emphasizing the 
chronological process whereby the initial burden is on the 
claimant to establish a well-grounded claim).

Therefore, in view of the foregoing, the Board holds that the 
disability claimed by the veteran under 38 U.S.C.A. § 1151, 
i.e., his kidney failure and any other claimed residuals of 
the surgical repair of the AAA, has not been shown to have 
resulted from VA hospitalization or medical or surgical 
treatment.

Accordingly, the claim is not well grounded, and benefits 
under section 1151 may not be granted.  

ORDER

Entitlement to benefits, under the provisions of 38 U.S.C.A. 
§ 1151, for a renal disorder and other disability claimed to 
have resulted from treatment of an abdominal aortic aneurysm, 
is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

